Citation Nr: 1750746	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-03 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to separate ratings in excess of 10 percent for bilateral upper extremity diabetic peripheral neuropathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970, with service in the Republic of Vietnam.  He was awarded a Purple Heart, Combat Infantryman Badge, National Defense Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO). 

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

The Board notes that in September 2011 the Veteran originally submitted claims for an increased rating for his service-connected diabetes and for entitlement to service connection for peripheral neuropathy of the upper and lower extremities secondary to his service-connected diabetes.  The claims were developed as such.  However, as peripheral neuropathy is not a separate condition from diabetes but rather a progression of the disease, in May 2016 the Board recharacterized the claims as claims for entitlement to separate compensable ratings for diabetic peripheral neuropathy of the upper and lower extremities.

In May 2016, the Board granted a 10 percent rating each for right and left upper extremity diabetic peripheral neuropathy.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In July 2017, the Veteran's representative and VA General Counsel filed a Joint Motion for Partial Remand (JMPR).  The Court granted the JMPR in August 2017, vacating the May 2016 Board decision as pertains to these issues, and remanding the matter for additional proceedings consistent with the JMPR.  




VETERAN'S CONTENTIONS AND REPORTS OF SYMPTOMS

The Veteran contends that the evaluations currently assigned for his service-connected bilateral upper extremity diabetic peripheral neuropathy fail to capture fully the severity of those conditions.  He has reported that the primary symptoms are pain, numbness, tingling, and difficulty with grasping.   


FACTUAL FINDING

Throughout the pendency of the appeal, the Veteran's left and right upper extremity diabetic peripheral neuropathy has been manifested by mild incomplete paralysis of the radial nerve with symptoms of numbness, tingling, paresthesias, and intermittent pain.  It has not been manifested by muscle atrophy or trophic changes.


LEGAL CONCLUSION

Throughout the pendency of the appeal, the criteria for separate 20 percent ratings for diabetic peripheral neuropathy of each of the upper extremities are met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8514 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, in its May 2016 decision, the Board granted separate 10 percent ratings for left and right upper extremity diabetic peripheral neuropathy, effective September 12, 2011 under Diagnostic Code 8515.  38 C.F.R. § 4.124a.  However, in an August 2017 memorandum, the Court remanded the 10 percent disability ratings for the Veteran's bilateral upper extremity diabetic peripheral neuropathy for consideration under Diagnostic Code 8514.  The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.

In this instance, multiple VA examinations have indicated that the Veteran is right handed.  The criteria for a major (dominant) joint thus apply for the right upper extremity.  See 38 C.F.R. § 4.68.

Resolving reasonable doubt in the Veteran's favor, the Board finds that 20 percent ratings are warranted for diabetic peripheral neuropathy of each of his upper extremities, based on his reports of intermittent pain, tingling, numbness, mild paresthesias, decreased cold sensation, and a weak grasp.  Furthermore, the May 2015 VA examiner diagnosed the Veteran with mild incomplete paralysis of the right and left radial nerves.  See March 2008 VA examination, June 2008 VA addendum opinion, February 2015 Hearing Transcript at 5, May 2015 VA contractor examination, and February 2016 VA examination; see also 38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8514 (2017).  As a result, the Board is granting a 20 percent rating each for the right and left upper extremities throughout the pendency of the appeal. 

The Board does not find, however, that ratings in excess of 20 percent under Diagnostic Code 8514 are warranted for either of the Veteran's upper extremities at any point during the claim period.  In that regard, the medical evidence of record does not document severe or moderate incomplete paralysis of the radial nerve in either extremity or complete paralysis of the radial nerve in either extremity (as demonstrated by symptoms of drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously;  or total paralysis of the triceps).  See March 2008 VA examination, May 2015 VA Contractor Examination, and February 2016 VA Examination.  

The Board has also considered whether separate ratings could be assigned for the Veteran's bilateral upper extremity diabetic peripheral neuropathy under any other applicable diagnostic codes.  However, the evidence of record does not support awarding separate ratings for either complete or incomplete paralysis of the musculocutanoeus nerve, circumflex nerve, or long thoracic nerve, as the foregoing conditions and symptoms were neither objectively documented during examinations and treatment nor described by the Veteran during the claim period.  Although an August 2014 nerve conduction study revealed bilateral carpal tunnel and bilateral cubital tunnel syndrome, affecting both the median and ulnar nerves, the Veteran's symptoms overlap with the symptoms attributed to the radial nerve.  Accordingly, these symptoms cannot also be rated as manifestations of a different disability under a different diagnostic code.  As there is a question as to which of two evaluations shall be applied, Diagnostic Code 8514 provides the higher rating and that rating will be assigned.  See 38 C.F.R. §§ 4.7, 4.14, 4.124a, Diagnostic Codes 8515, 8516, 8517, 8518, 8519 (2017); see also Amberman v. Shinseki, 570 F.3d 1377 (2009).  For all the foregoing reasons, separate or higher ratings are not warranted for the Veteran's bilateral upper extremity diabetic peripheral neuropathy. 


ORDER

An evaluation of 20 percent, but no higher, for left upper extremity diabetic peripheral neuropathy is granted. 

An evaluation of 20 percent, but no higher, for right upper extremity diabetic peripheral neuropathy is granted.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


